 

Exhibit 10.2

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
November 8, 2005 (this “Amendment”), to the Third Amended and Restated Credit
Agreement, dated as of June 30, 2005 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among General
Electric Capital Corporation, as Agent (in such capacity, “Agent”), Inverness
Medical Innovations, Inc. (“Innovations”), Wampole Laboratories, LLC and
Inverness Medical (UK) Holdings Limited, as borrowers (“Borrowers”), the other
Credit Parties signatory thereto, Merrill Lynch Capital, a division of Merrill
Lynch Business Financial Services Inc., as documentation agent, co-syndication
agent and lender, UBS Securities LLC, as co-syndication agent, and the lenders
signatory thereto from time to time (collectively, the “Lenders”).

W I T N E S S E T H

WHEREAS, Agent and Requisite Lenders have agreed to amend the Credit Agreement
in the manner, and on the terms and conditions, provided for herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.             Definitions. Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.

2.             Amendment to Credit Agreement. Clause (a) of Annex F to the
Credit Agreement is hereby amended as of the Effective Date (as hereinafter
defined) by deleting the ratio set forth opposite “September 30, 2005” in its
entirety and replacing it with “.68:1.00”.

3.             Remedies. This Amendment shall constitute a Loan Document. The
breach by any Credit Party of any representation, warranty, covenant or
agreement in this Amendment shall constitute an immediate Event of Default
hereunder and under the other Loan Documents.

4.             Representations and Warranties. To induce Agent and Requisite
Lenders to enter into this Amendment, the Credit Parties hereby, jointly and
severally, represent and warrant that:

(a)           The execution, delivery and performance by each Credit Party of
this Amendment and the performance of the Credit Agreement, as amended by this
Amendment (the “Amended Credit Agreement”): (i) are within such Person’s
corporate, company or partnership power; (ii) have been (or will be prior to
execution thereof) duly authorized by all necessary corporate, limited liability
company or limited partnership action; (iii) do not contravene any provision of
such Person’s charter, bylaws or equivalent constitutive documents or
partnership or operating agreement, as applicable; (iv) do not violate any law
or regulation, or any order or decree of any court or Governmental Authority;
(v) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of

 

1

--------------------------------------------------------------------------------


 

any performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Person is a party or by which such
Person or any of its property is bound; (vi) do not result in the creation or
imposition of any Lien upon any of the property of such Person, other than a
Lien in favor of Agent; and (vii) do not require the consent or approval of any
Governmental Authority or any other Person except those which will have been
duly obtained, made or complied with prior to the Effective Date.

(b)           This Amendment has been duly executed and delivered by or on
behalf of each of the Credit Parties.

(c)           This Amendment, the Amended Credit Agreement and each of the other
Loan Documents constitutes a legal, valid and binding obligation of each of the
Credit Parties, enforceable against each of them in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, fraudulent
conveyance or transfer or other laws affecting creditors’ rights generally or by
equitable principals of general applicability.

(d)           No Default or Event of Default has occurred and is continuing or
would result after giving effect to the provisions of this Amendment.

(e)           No action, claim or proceeding is now pending or, to the knowledge
of any Credit Party, threatened against such Credit Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
foreign, federal, state, or local government or of any agency or subdivision
thereof, or before any arbitrator or panel of arbitrators, which (i) challenges
any Credit Party’s right or power to enter into or perform any of its
obligations under this Amendment or any other Loan Document to which it is or
will be, a party, or the validity or enforceability of this Amendment, the
Amended Credit Agreement or any Loan Document or any action taken thereunder, or
(ii) has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect after giving effect to this Amendment.

(f)            The representations and warranties of the Credit Parties
contained in the Amended Credit Agreement and each other Loan Document shall,
after giving effect hereto, be true and correct on and as of (i) the date
hereof, and (ii) the Effective Date, in each case, with the same effect as if
such representations and warranties had been made on and as of such date, except
that any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

5.             No Amendments/Waivers/Consents. Except as expressly provided
herein (a) the Credit Agreement and the other Loan Documents shall be unmodified
and shall continue to be in full force and effect in accordance with their
terms, and (b) this Amendment shall not be deemed a waiver of any term or
condition of any Loan Document and shall not be deemed to prejudice any right or
rights which Agent or any Lender may now have or may have in the future under or
in connection with any Loan Document or any of the instruments or agreements
referred to therein, as the same may be amended from time to time.

6.             Affirmation of Obligations. Each of the Credit Parties hereby
acknowledges, agrees and affirms (a) its obligations under the Credit Agreement
and the other

 

2

--------------------------------------------------------------------------------


 

Loan Documents, including, without limitation, its guaranty obligations
thereunder, (b) that such guaranty shall apply to the Obligations in accordance
with the terms thereof, (c) the grant of the security interest in all of its
assets pursuant to the Loan Documents and (d) that such liens and security
interests created and granted are valid and continuing and secure the
Obligations in accordance with the terms thereof.

7.             Outstanding Indebtedness; Waiver of Claims. Each of Borrowers and
the other Credit Parties hereby acknowledges and agrees that as of November 8,
2005, (a) the outstanding balance of the European Revolving Loan is $25,000,000,
(b) the outstanding balance of the US Revolving Loan is $56,000,000, (c) the
outstanding balance of the US Term Loan is $0, and (d) the outstanding balance
of European Term Loan is $0. Borrowers and each other Credit Party hereby waive,
release, remise and forever discharge Agent, Lenders and each other Indemnified
Person from any and all claims, suits, actions, investigations, proceedings or
demands arising out of or in connection with the Credit Agreement (collectively,
“Claims”), whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, which any Borrower or any other Credit Party ever had, now has
or might hereafter have against Agent or Lenders which relates, directly or
indirectly, to any acts or omissions of Agent, Lenders or any other Indemnified
Person on or prior to the Effective Date, provided, that no Borrower nor any
other Credit Party waives any Claim solely to the extent such Claim relates to
Agent’s or any Lender’s gross negligence or willful misconduct.

8.             Fees and Expenses. Borrowers hereby reconfirm their obligations
pursuant to Section 11.3 of the Credit Agreement to pay and reimburse Agent for
all reasonable costs and expenses (including, without limitation, reasonable
fees of counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith..

9.             Effectiveness. Upon satisfaction in full in the judgment of Agent
of each of the following conditions, this Amendment shall be deemed effective as
of September 30, 2005 (the “Effective Date”):

(a)           Amendment. Agent shall have received signature pages to this
Amendment, duly executed and delivered by Agent, Requisite Lenders, and each of
the Credit Parties.

(b)           Payment of Fees and Expenses. Borrowers shall have paid to Agent
all costs, fees and expenses owing in connection with this Amendment and the
other Loan Documents and due to Agent (including, without limitation, reasonable
legal fees and expenses).

(c)           Representations and Warranties. The representations and warranties
of or on behalf of each of the Credit Parties in this Amendment shall be true
and correct on and as of the date hereof and the Effective Date.

(d)           Compliance Certificate. Borrowers shall have delivered to Agent
and each Lender a Compliance Certificate evidencing compliance with each of the
Financial Covenants for the period ended September 30, 2005, after giving effect
to this Amendment.

 

3

--------------------------------------------------------------------------------


 

10.           GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.           Counterparts. This Amendment may be executed by the parties hereto
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWERS

 

 

 

WAMPOLE LABORATORIES, LLC

 

 

 

By:

/s/ Duane L. James

 

Name:

Duane L. James

 

Title:

Treasurer

 

 

INVERNESS MEDICAL (UK) HOLDINGS LIMITED

 

 

 

By:

/s/ David Scott

 

Name:

David Scott

 

Title:

Chairman

 

--------------------------------------------------------------------------------


 

 

 

AGENT AND LENDERS

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Agent and Lender

 

 

 

By:

/s/ illegible

 

 

Duly Authorized Signatory

 

 

 

MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., as a Lender

 

 

 

By:

/s/ illegible

 

 

Duly Authorized Signatory

 

 

 

UBS AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Duly Authorized Signatory

 

 

Director
Banking Products
Services, US

 

 

 

By:

/s/ Irja R. Otsa

 

 

Duly Authorized Signatory

 

 

Associate Director
Banking Products
Services, US

 

--------------------------------------------------------------------------------


 

The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrowers.

 

APPLIED BIOTECH, INC.

 

ADVANTAGE DIAGNOSTICS CORPORATION

 

FOREFRONT DIAGNOSTICS, INC.

 

INVERNESS MEDICAL INTERNATIONAL HOLDING CORP.

 

INVERNESS MEDICAL INTERNATIONAL HOLDING CORP. II

 

INVERNESS MEDICAL, INC.

 

INNOVATIONS RESEARCH, LLC

 

ISCHEMIA TECHNOLOGIES, INC.

 

IVC INDUSTRIES, INC.

 

MORPHEUS ACQUISITION CORP.

 

OSTEX INTERNATIONAL, INC.

 

SELFCARE TECHNOLOGY, INC.

 

UNIPATH ONLINE, INC.

 

BINAX, INC.

 

INVERNESS MEDICAL — BIOSTAR, INC.

 

 

 

 

By:

/s/ Duane L. James

 

Name:

Duane L. James

 

Title:

Treasurer, Treasurer, Treasurer, Treasurer, Treasurer, Treasurer, Treasurer,
Treasurer, Treasurer, Treasurer, Treasurer, Treasurer, Treasurer, Vice
President, Treasurer, respectively

 

--------------------------------------------------------------------------------


 

 

CAMBRIDGE DIAGNOSTICS IRELAND LIMITED

 

DMD, DIENSTLEISTUNGEN & VERTRIEB FÜR MEDIZIN UND DIAGNOSTIK GMBH

 

INVERNESS MEDICAL CANADA, INC.

 

INVERNESS MEDICAL EURASIA LIMITED

 

INVERNESS MEDICAL FRANCE SAS

 

INVERNESS MEDICAL GERMANY GMBH

 

ORGENICS INTERNATIONAL HOLDINGS BV

 

SCANDINAVIAN MICRO BIODEVICES APS

 

STIRLING MEDICAL INNOVATIONS LIMITED

 

INVERNESS MEDICAL SWITZERLAND GMBH

 

UNIPATH DIAGNOSTICS GMBH

 

VIVA DIAGNOSTIKA - DIAGNOSTISCHE PRODUKTE GMBH

 

INVERNESS MEDICAL JAPAN, LTD.

 

INVERNESS MEDICAL INNOVATIONS, INC.

 

INVERNESS MEDICAL IBERICA, S.A.

 

BOSWELL INVESTMENTS, S.L.

 

 

 

 

By:

/s/ Duane L. James

 

Name:

Duane L. James

 

Title:

Authorized Person, Authorized Person, Authorized Person, Authorized Person,
Authorized Person, Authorized Person, Authorized Person, Authorized Person,
Authorized Person, Authorized Person, Authorized Person, Authorized Person,
Authorized Person, Authorized Person, Treasurer, Authorized Person, Authorized
Person respectively

 

 

 

 

INVERNESS MEDICAL INVESTMENTS, LLC

 

 

 

By:

/s/ Jay McNamara

 

Name:

Jay McNamara

 

Title:

Assistant Secretary

 

 

 

 

INVERNESS MEDICAL CANADA, INC.

 

 

 

 

By:

/s/ Doug Schaffer

 

Name:

Doug Shaffer

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

UNIPATH LIMITED

 

 

 

By:

/s/ David Scott

 

Name:

David Scott

 

Title:

Chairman

 

--------------------------------------------------------------------------------

 